Notice of Pre-AIA  or AIA  Status
This is a first office action on the merits of application SN 17/029,336 and filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-18 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US Patent 4,991,805 to Solak. Solak teaches a cabinet with a support plate (31). A pair of support stands (52L and 52R) are arranged on the support plate as best seen in figure 2 and 3. Each support stand comprises a fixing base (89) accommodated in a housing assembly. The housing assembly is composed of a casing (110) and a connecting seat (104).  A support leg (72) penetrates through the fixing base as best seen in figure 4. A first bevel gear (80) is threaded/sleeved on the support leg. The first gear is accommodated in an installation groove (98) of the fixing base. A second bevel gear (84) is mounted between the housing and fixing base at 90 degrees of the first gear. The first and second gear have outer teeth/threads so that rotation of the second gear causes the first gear to rotate. The fixing base has a shaft hole (92) for the support leg to pass through. A second installation groove (100) is on a side surface of the fixing base and accommodates the second gear. A first installation hole (124) is defined in a side wall of the housing assembly and accommodates an end of the second gear as best seen in figure 3 and 4.  The connecting seat has a second installation hole (106) that is coaxially aligned with the shaft hole. The first resists against the fixing base in downward and lateral/radial directions. 
The first installation groove is considered in the bottom surface since the claims do not define an up/down direction for the fixing base (flipped coordinate system, i.e. up in the figure is down) and the stand would operate in either direction. As part of this interpretation, the first gear is considered to be resisting against a bottom of the fixing base (due to the flipped coordinate system). Or in the alternative at the time the invention was filed it would have been obvious for a person of ordinary skill in the art to flip the fixing base and gear so that the installation groove is adjacent to the support leg since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. See MPEP § 2144.04. The examiner considers as part of the flip that the nylon washer would be located between the gear and the fixing base since that would be the new bearing surface.  

Response to Arguments
Applicant's arguments filed 2/10/2022 have been fully considered but they are not persuasive. The applicant argues that Solak does not disclose a first gear rotationally sleeved on the support leg and resisting against the bottom of the fixing base. The examiner disagrees since the claims do not define an orientation system on what the bottom is relative to and the support stand of Solak would be able to operate in any orientation without modification to the stand (i.e. the foot could support an item above and the housing assembly would be in contact with the floor since the cabinet is not claimed). In addition, to advance prosecution, the examiner has switched the rejection to a 102/103 to add in the alternative rejection of modifying the stand by flipping the fixing base with the first gear inside the housing.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY MICHAEL AYRES whose telephone number is (571)272-8299. The examiner can normally be reached Monday - Friday 11:30-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dan Troy can be reached on (571) 270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.M.A/Examiner, Art Unit 3637                                                                                                                                                                                                        
/DANIEL J TROY/Supervisory Patent Examiner, Art Unit 3637